Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 1 of 8




                EXHIBIT C
     Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 2 of 8




LONDON COURT OF INTERNATIONAL ARBITRATION LCIA
No: 142732

IN THE MATTER OF THE ARBITRATION ACT 1996

AND IN THE MATTER OF AN ARBITRATION



BETWEEN:

                          (1) Republic of Djibouti
                 (2) Djibouti Ports and Free Zone Authority
                               (3) Port de Djibouti SA
                                                                      Claimants

                                          - and -

                          (1) DP World Djibouti FZCO
                    (2) Dubai (International) Djibouti FZE
                      (3) Doraleh Container Terminal SA
                                                               Res ondents




  FOURTH PARTIAL FINAL AWARD: COMPOUND INTEREST ON
 THE RESPONDENTS' COUNTERCLAIM FOR UNPAID ROYALTIES




                                        The Tribunal


                                       Lord Hoffinann
                                       Peter LeaverQC
                                SirRichardAikens (President)



                           Issuedpursuant to The Rules of the
              London Court of International Arbitration 1998 ("the LCIA Rules")
Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 3 of 8




 The tenns and abbreviations used in this Award, which is the Tribunal's Fourth Partial

 Final Award in this reference, will be the same as those used in the Tribunal's first
 three Partial Final Awards in this reference.


 The background facts and the findings and conclusions made in the Tribunal's first
 three Partial Final Awards are not repeated for the purposes of this Award, but this
 Award is made on the basis of those fmdings and conclusions.

 In the Tribunal's Third Partial Final Award, issued to the parties on 29 March 2019,
 as correctedbythe MemorandumofCorrections issuedto the parties on 3 May2019,
 the Tribunal determined (in paragraphs 38 to 45) that the first named claimant, the
 Republic ofDjibouti, owedto thethird namedrespondent, DoralehTenninal SA, the
 sum ofUS$ 87, 947, 236, being sums due under Articles 7. 1. 1 and 7. 1.2(i) of the
 Concession Agreement ("the unpaid royalties counterclaim"). Thus at paragraph (3)
 of the operative part of the Third Partial Final Award, as corrected, the Tribunal
 ordered that:


        "THE REPUBLIC OF DJIBOUTI (first named claimant) do pay to
        DORALEH TERMINAL SA (third named respondent) the sum of
        US$ 87,947, 236 being sums due under Articles 7. 1. 1 and 7. 1. 2(i) of the
        Concession Agreement".

 In paragraphs 47 to 51 of the Tribunal's Third Partial Final Award, the Tribunal
 determinedthat compoundinterest shouldbepaidon the outstandingunpaidroyalties
 claim. In particular, at paragraph 50 of the Tribunal's Third Partial Final Award the
 Tribunal held that it wasjust and appropriate to award compound interest m respect of
 the unpaidroyalties claim and that interest should accme from the end of each year
 from 2011 to 2016 and at yearlyrests thereafter for the total of eachyear's royalties
 duebutunpaid.Inthecaseofthe2017,forthepurposesofthecalculationoftheunpaid
 royalties due and interest payable thereon, the Tribunal determined that the period
 should end on 30 June 2017. The Tribunal set the rate of interest payable at 3%.

 Thus, atparagraph (4) ofthe operative part ofthe Tribunal's Third Partial Final Award,
 as corrected by the Memorandum of Corrections issued to the parties on 3 May 2019,
 the Tribunal ordered that:
     Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 4 of 8




             "THE REPUBLIC OF DJIBOUTI (first named claimant) do pay to
             DORALEH TERMINAL SA (third named respondent) interest on the sum of
             US$ 87, 947,236, such interest to be paid in respect of the revenue lost for each
             year from 2011 to 2016 and for 2017 from 1 Januaryto 30 June(inclusive), to
             be compounded at yearly rests from the date when the principal sum became
             due and payable. Such interest is to remain payable until the whole of the
             principal sum under (3) above has been paid".

      In paragraph 51 of the Third Partial Final Award the Tribunal directed that the
      Respondentsproduce the figures for compound interest (showingthe full working of
      howthe figures were calculated) within 10 days oftheproductionofthat Awardto the
      parties. The Tribunal further orderedthat the Claimants would have7 days thereafter
      to respond and that the Tribunal would issue a further Award setting out its award of
      fhe amount of compound interest on the royalties claimed up to the time of the Third
      Partial Final Award.


      QE sent a letter to the Tribunal dated 12 April 2019 with whichwas enclosed a note
      byDr Pablo Spiller headed "Royalty Counterclaim with Compound Interest" and dated
      11 April 2019. (Dr Spiller had acted as expert for the respondents in the hearing
      leading to the Tribunal's First Partial Final Award). In this note Dr Spiller calculated
      thecompoundinterestpayableusingtheTribunal's figuressetout andexplainedinthe
      Third Partial Final Award paragraphs 40 to 45. However, Dr Spiller calculated the
      compound interest payable up to and including 11 April 2019 rather thanup to and
      including the date ofthe Third Partial Final Award (29 March 2019).

8.    The figures set out and explained by Dr Spiller in his note of 11 April 2019 are as
      follows:
               Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 5 of 8




               TABLE 1: Unpaid Royalties Counterclaim. Calculation of compound interest and
                            totals payable for the period 2011 to 30 June 2017 (inclusive).



                                                            2011    2012    2013    2014    2015    2016    2017    Toti

Traffic at the Old Port (OOOs TEU)                          40.4    48.2    50.9    70.7    73.4    73.1    36.6
Average revenue per TEU (USD/TEU)                           184.9   222.3   212.2   215.0   228.0   248.0   244.5
Total revenue owed (USD Million)                            7.5     10.7    10.8    15.2    16.7    18.1    8.9     87.9

Interest rate (%)                                           3.0%    3.0%    3.0%    3.0%    3.0%    3.0%    3. 0%
Yearsfrom endofperiodto today                               7.3     6.3     5.3     4.3     3.3     2.3     1.8
Compound interest (USDMillion)                              1.8     2.2     1.8     2.0     1.7     1.3     0. 5    11.3

Total revenue and interest owed as of April 11, 2018 (USD   9.3     12.9    12.6    17.2    18.4    19.4    9. 4    99.2
Million




       9.           As is evident from the table above, Dr Spiller has calculatedthat the total compound
                    interest payable in respect ofthe unpaid royalties counterclaim up to and including 11
                    April 2019 amountsto US$11,300,000.

       10.          The Tribunal has not received any communication from the Claimants or its advisors
                    concerningeitherthe issue ofcompoundinterest or the calculations ofDr Spiller.

       11.          The Tribunal has considered the calculations ofDr Spiller onthe figures ofcompound
                    interest. It accepts them, whist noting that the calculations go up to 11 April 2019
                    rather than the date of the issue of the Third Partial Final Award to the parties, viz 29
                    March 2019.

       12.          Accordingly, in this Awardthe Tribunalwill awarda figure ofcompoundinterest of
                    US$11,300,000 which is payableby the Republic of Djiboutito DoralehTenninal SA
                    in respect of the period up to and including 11 April 2019. However, as stated in
                    paragraph (4) of the operative part ofthe Third Partial Final Award, interest remains
                    payable (on a compound basis at yearly rests) on the whole of the principal sum of
                    US$87, 947, 236 until it has been paid.

       13.          On12May2019 (timedat 11. 13BST), theTribunalsentanemailto theparties, stating
                    that it had considered Dr Spiller's note on compound interest and noting that there had
                    beenno responseto Dr Spiller's noteby eitherthe Claimants or theu-advisors, despite
                    the order in the Tribunal's Third Partial Final Award. The email noted that the Tribunal

                    had prepared a draft award dealing with compound interest. The email continued:
      Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 6 of 8




              "However, before the draft award is finalized, the Tribunal requests the parties
              to make any submissions that they may have on the costs of the exercise of
              calculating the compound interest. The submissions should be m the form ofan
              email or letter attached to an email addressed to the Tribunal, copied to the
              opposing party. The parties have 7 days to make these submissions, ie. by 9am
              on Monday 21 May 2019. If necessary the Tribunal will give time for any
              responses that may be needed. Will the parties please acknowledgereceipt of
              this email".

14.     QE, on behalf of the Respondents, acknowledged receipt of that email by email
        addressedto theTribunal(and copiedto the Claimants andits advisors) dated 13 May
       2019 andtimed at 10. 48 BST. There was no acknowledgement from the Claimants or
       its advisors.


15.    On 17 May 2019, QE, onbehalfofthe Respondents, wrote to the Tribunal on the issue
       ofthe costs ofthe exerciseofcalculatingcompound interestpayableby the Claunant
       on the royalties claimedup to the time ofthe Third Partial Final Award. QE stated
       that the total costs ofthe exercise amounted to £9,983.30, whichwas madeup ofthe
       professionalfeesofQE(£5,716.50) andthe professional fees ofDr Spiller (US$6,800
       or £4,266. 80).       The professional fees of QE mcluded the fees incurred by
       corresponding with the Tribunal about the proposed corrections to the Third Partial
       Final Award.


16.    QE's letter continued:

              "4.      Furthermore, the Respondents seek anAward ofthe costs of defending
                       the application for the stay of the proceedmgs filed by the Republic
                       throughMs ChantalTadoral, the purported provisional administrator of
                       DCT, that wasrejectedbythe Tribunal in its Decisiondated 3 January
                       2019.

              5.       As the application was filed on 18 November 2019 (sic), these costs
                       were not included in the respondents' Cost Schedule dated 8 November
                       2019 (sic). The Respondents' costs in defending the stay application
                       comprise only the professional fees ofthis firm and total £32, 046. 50"

       The 2019 dates in paragraph 5 of QE's letter should refer to 2018, ofcourse.

17.    Followingreceipt ofthis letter, the Tribunal wrote an email to the parties on 21 May
       2019 (timed at 10.24 BST), whichstated: "Giventhe fact that the letter [ofQE dated
       17 May 2019] refers to costs of[QE] and the Respondents other than in relation to the
       exercise of calculating the compound interest figures, the Tribunal will give the
        Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 7 of 8




            Claimants andtheir advisors a further 7 days in whichto respond" The Tribunalhas
            received no response from the Claimants or their advisors.

18.         TheTribunalhasconsideredthe Respondents' claim thatthe Claimants shouldpaythe
            costs ofthe Respondents' legal advisors and their expert, Dr Spiller, in respect of (i)
            the exercise of calculating the compound interest (as explained above), (ii) the
            corrections to the ThirdPartialFinalAward, and (iii) defendingthe applicationofthe
            Claimants, throughMme ChantalTadoral, to stay these arbift-ationproceedings. The
            Tribunal has concluded that the Respondents are entitled to the reasonable costs of
            those exercises. The usual rule is that costs follow the event. In relation to eachofthe

            three matters above: (i) The Respondents were found to be entitled to compound
            interest on the unpaid royalty sums. The compound interest figure had to be calculated
            as far as it could, because no payment was proffered by the Claimants. Therefore the
            Respondentsshouldhavethe cost ofthe exerciseofcalculatingthe sums due, up to the
            time of the Third Partial Final Award, (ii) The corrections to that Award were
            necessary and it is reasonable that the Claimants should bear those costs, given that the
            Award was in favour of the Respondents, (iii) The Respondents were successful in
            defendyag the application to stay these arbitration proceedings so should have the costs
            ofthat exercise.


19.         The Tribunal has considered the amounts clauned as costs by the Respondents as set
            out above. It regards them as reasonable. Therefore the Tribunal will make an Award
            ofcosts in those sums, whichtotal £42,029.80.

NOW, we, Peter Leaver QC, Leonard, Lord Hoffmann and Sir RichardAikens, having
read and considered the note ofDr Spiller and the correspondence referred to above,

AND for the reasons stated above, MAKE OUR FOURTHFINALPARTIALAWARDAS
FOLLOWS:

      (1)      WE DECLARE that the amount of compound interest payable on the sum of
               US$87, 947, 236, (being the sum due to the third named respondent under Articles
               7. 1. 1 and7. 1.2(i) oftheConcessionAgreement- theunpaidroyaltiescounterclaim)
               for theperiodup to andincluding 11 April 2019 is US$11,300,000.
      (2)      WE ORDER THAT THE REPUBLIC OF DJIBOUTI (the first named
               claimant) do pay to DORALEHTERMINALSA (the third named respondent)
      Case 1:20-cv-02571-TFH Document 1-4 Filed 09/14/20 Page 8 of 8




            the sum ofUS$11, 300, 000 by way of such compound interest for the period up to
            and including 11 April 2019.
   (3)      WE DECLARE THAT THE REPUBLIC OF DJIBOUTI (the first named
            claimant) must further pay interest compounded at yearly rests for any further
            period from 12 April 2019 that elapses until payment of the principal sum of
            US$87, 947, 236 referred to in (1) above.
   (4)      WE ORDER that THE REPUBLIC OF DJIBOUTI (first named claimant)
            must pay:


            (a)     The legal and professional fees of the respondents incurred in connection
                    with the arbitration ofthe counterclaims, which we assess at £42, 029. 80 and

            (b)     The LCIA administration charges and the tribunal's fees of this Award,
                    together totalling £10, 038. 11.

   (5)      WE RESERVE to ourselves all outstanding matters arising out ofor m connection
            with this reference, including but not limited to any dispute as to the amount of
            compound interest due for any period after 11 April 2019 and any fiirther
            counterclaim for damagesby the respondents in relationto the declarationmadeat
            (l)(b) ofour THIRD PARTIAL FINALAWARD


Seat ofthe Arbitration: London, England.



Dated:t July2019

         Signed:
                              .

                                  (S^-

                   PeterLeaverQC                                Lord Hoffinann




                                         Sir Richard Aikens
